DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 04/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 04/30/2021 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 08/30/2021 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to U.S. Provisional Application # 63/019,629, filed May 4, 2020, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 4-8, 11-15 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harijan (U.S. Patent # 10977015 B1).

With regards to claim 1, Harijan teaches a method comprising 2receiving a request for programming code from a user, the request including 3unstructured text data (Col 1, lines 50-55 and Col 8, lines 1-10 along with figures 1-5, teach an electronic device capable of receiving search queries and converting search results to executable code. The input instructions to this device may be in text form, audio form, or video form);

4identifying, from the unstructured text data, an intended entity (Col 2, lines 53-67, teach that metadata may be appended to the search results prior to their translation into code. The metadata assists in identifying the correct code to use);

5identifying, from a set of templates, a template associated with the intended 6entity, the template including a set of parameters (Col 9, lines 24-33, teach that known natural language understanding methods can be implemented to infer meanings of segments of text or individual instructions, and lines or other segments determined to correspond to instructions for carrying out application modification processes may be selected for further processing. The identification of such instructions by natural language understanding processes may be 

7determining, from the unstructured text data, values for each parameter in the set 8of parameters (Col 9, lines 51-67 and figure 6, teach that the series of instructions may then be automatically translated into computer executable code. An instruction database may store executable code for carrying out different functions in various operating systems. These instructions may correspond to the various inputs that users would enter to perform the desired application modification manually. The, database may store instructions for opening a particular application in iOS and for opening it in Android, instructions for accessing a settings page of that particular application e.g., scroll to bottom, swipe right, select button, and the like in iOS and in Android, entering specific values into designated fields of an application page);

and 9generating the programming code by populating each parameter in the set of 10parameters of the template with its determined value (Col 10, lines 1-10 and figure 6, teach that for each determined instruction, the translation module may determine a meaning of the instruction, such as by natural language understanding processes that infer a meaning of input text. The meaning may alternatively be determined by keyword matching or by any other known method of interpreting natural language text. Metadata may be employed to assist in determining meaning and context, as further explained below. The determined 

1With regards to claim 41, Harijan teaches the method of claim 1, wherein the intended entity is identified from the 2unstructured text data using one or more natural language processing techniques (Col 9, lines 24-33, teach that known natural language understanding methods can be implemented to infer meanings of segments of text or individual instructions, and lines or other segments determined to correspond to instructions for carrying out application modification processes may be selected for further processing. The identification of such instructions by natural language understanding processes may be assisted in known manner by metadata describing contexts of the problem, such as the application program name and type of problem presented).

1With regards to claim 51, Harijan teaches the method of claim 1, wherein receiving the request for programming 2code from the user comprises receiving an audio request and converting the audio request into a 3text-based request (Col 2, lines 45-50, teach that spoken words are automatically converted to text using one or more speech-to-text programs).

claim 61, Harijan teaches the method of claim 5, wherein the audio request is converted into the 2text-based request using one or more speech to text techniques (Col 2, lines 45-50, teach that spoken words are automatically converted to text using one or more speech-to-text programs).

1 With regards to claim 71, Harijan teaches the method of claim 1, wherein the intended entity is determined based at 2 least in part on a context in which the request has been provided (Col 9, lines 24-33, teach that known natural language understanding methods can be implemented to infer meanings of segments of text or individual instructions, and lines or other segments determined to correspond to instructions for carrying out application modification processes may be selected for further processing. The identification of such instructions by natural language understanding processes may be assisted in known manner by metadata describing contexts of the problem, such as the application program name and type of problem presented).

With regards to claims 8 and 11-14, these are system claims for the corresponding method claims 1 and 4-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8 and 11-14 are similarly rejected under the same rationale as applied above with respect to method claims 1 and 4-7. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

With regards to claims 15 and 17-20, these are computer readable medium (CRM) claims for the corresponding method claims 1 and 4-7. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 15 and 17-20 are similarly rejected under the same rationale as applied above with respect to method claims 1 and 4-7. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

6.	Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harijan in view of Ali (U.S. Patent Application Publication # 2017/0102925 A1).

With regards to claim 12, Harijan may not explicitly detail the limitation further comprising determining a programming 2language associated with the request, wherein the template is further associated with the 3programming language. However, Ali teaches this (Paragraphs 30 and 64, teach generating a user interface operable to receive user inputs identifying, describing or selecting a template set or programming language. The template-set identifier may be a programming language identifier which identifies a selection of programming language used for a template-set).

Harijan and Ali can be considered as analogous art as they belong to a similar field of endeavor in programming code generation. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Ali (Identification of programming language) with those of Harijan Ali, paragraphs 6-9). 

1With regards to claim 31, Harijan may not explicitly detail the limitation wherein the programming language is selected by 2the user.  However, Ali teaches this (Paragraphs 30 and 64, teach generating a user interface operable to receive user inputs identifying, describing or selecting a template set or programming language. The template-set identifier may be a programming language identifier which identifies a selection of programming language used for a template-set).

Harijan and Ali can be considered as analogous art as they belong to a similar field of endeavor in programming code generation. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Ali (Identification of programming language) with those of Harijan (Use of unstructured input to generate programming code) so as to provide a solution to applications being developed by a population of developers with varying approaches to the development of programming code for applications frequently using different programming languages (Ali, paragraphs 6-9). 

With regards to claims 9-10, these are system claims for the corresponding method claims 2-3. These two sets of claims are related as method and Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

With regards to claim 16, this is a CRM claim for the corresponding method claim 2. These two claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 2. Harijan in columns 5-6, teaches the hardware elements used such as processor and memory devices etc.

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Janssen (U.S. Patent Application Publication # 2018/0032055 A1), Hsiao (U.S. Patent Application Publication # 2017/0239576 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)